Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Upon receipt of the Request for Continued Examination (RCE) filed on March 31, 2021, Examiner performed a thorough search of the prior art, and determined that the following subject matter, including the newly added limitation below, appears to be novel in the art:
causing a remedial action associated with the operation of the computing node to be performed based on said calculated reliability score, wherein an initial allocation of those of the plurality of computing nodes assigned to perform an incoming application having a defined priority is determined by a resource manager according to the node status and the calculated reliability score of those of the plurality of nodes identified by the resource manager from the centralized database.
The use of the combination of the node status and the calculated reliability score found on a centralized database for the purpose of node allocation for an incoming application was not found in any prior art.  Therefore, Claims 1-21 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454